DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 10 November 2020.  Claims 1 – 24 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module configured to” in Claims 1 – 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Objections
Claims 1 – 24 are objected to because of the following informalities:
In Re Claim 1, the word  “homogenising” in Line 1 is misspelled, the word --homogenizing-- will be assumed instead.
In Re Claim 1, the word “homogenise” in Line 4 is misspelled, the word --homogenize-- will be assumed instead.
In Re Claim 1, the word “characterised” in Line 17 is misspelled, the word --characterized-- will be assumed instead.
In Re Claims 8, 10, 12, 13 and 16, the phrase “frequency comprised between” in Claim 8, Lines 4 – 5; Claim 10, Line 4; Claim 12, Lines 4 – 5 and again in Line 6; Claim 13, Line 4 and again in Line 6; Claim 19, Line 3 would be clearer if replaced with the phrase --frequency between--.
In Re Claim 16, the word “homogenised” in Line 3 is misspelled, the word --homogenized-- will be assumed instead.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the phrase “Double membrane pump” in Line 1.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --A double membrane pump-- will be assumed instead.
In Re Claims 2 – 15, this claim recites the phrase “Double membrane pump” in Line 1.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --The double membrane pump-- will be assumed instead.
In Re Claim 16, this claim recites the phrase “Method for detecting” in Line 1.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --A method of detecting-- will be assumed instead.
In Re Claims 17 – 24, this claim recites the phrase “Method according to” in Line 1.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --The method of-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenbeck (PG Pub US 20150354554 A1).

In Re Claim 1, Stenbeck discloses a double membrane pump (300, Figure 3) for use in a homogenizing apparatus of a fluid product (milk; paragraph [0041]), comprising: - a pump body (304); - a first chamber (314) housing the fluid product to homogenize (paragraph [0048]), said first chamber (314) being obtained in the pump body (304) (paragraphs [0047]-[0048] and Figure 3); - a second chamber (310) housing a hydraulic fluid (hydraulic oil; paragraph [0048]), said second chamber (310) being obtained in the pump body (304) (paragraphs [0047]-[0048] and Figure 3); - a first membrane (308) and 

    PNG
    media_image1.png
    622
    690
    media_image1.png
    Greyscale

Annotated Figure 8 of Stenbeck

    PNG
    media_image2.png
    599
    709
    media_image2.png
    Greyscale

Annotated Figure 8 of Stenbeck


    PNG
    media_image3.png
    642
    701
    media_image3.png
    Greyscale

Annotated Figure 8 of Stenbeck
- a control module (910; paragraph [0083]) configured to establish if the physical magnitude (conductivity) detected by the first sensor (conductivity sensor in 318; paragraph [0056]) is associated with a first condition that is indicative of the mixing of the service fluid with the fluid product (see annotated Figure 8 above and paragraph [0077]), or if said physical magnitude (conductivity) detected is associated with a second condition that is indicative of the mixing of the service fluid with the hydraulic fluid (see annotated Figure 8 above and paragraph [0078]), or if said physical magnitude (conductivity) detected is associated with a third condition that is indicative of 

In Re Claim 6, Stenbeck discloses all the limitations of Claim 1, and Stenbeck further discloses a measurement chamber (904) located externally said pump body (902 in Figure 9 and 304 in Figure 3), said measurement chamber (904) being in fluid communication with said intermediate chamber (312) via passage/channel (318; paragraph [0056]) (paragraphs [0056], [0082]; and Figures 3 and 9).

In Re Claim 7, Stenbeck discloses all the limitations of Claim 6, and Stenbeck further discloses said first sensor (908) is arranged on a first wall (top wall of 904) delimiting said measurement chamber (904) (paragraph [0083] and Figure 9).

In Re Claim 9, Stenbeck discloses all the limitations of Claim 6, and Stenbeck further discloses that the first sensor (908) is at least partially immersed (the sensor must contact the fluid to measure conductivity, therefore it must at least partially be immersed in the fluid) in the fluid contained in the measurement chamber (904) (paragraph [0083] and Figure 9).

In Re Claim 16, Stenbeck discloses a method for detecting leakages (paragraph [0052]) of a service fluid (water solution; paragraph [0054]) contained within two membranes (306, 308) that separate a hydraulic section (310) containing a hydraulic fluid (oil) from a working section (314) containing a fluid product to be homogenized (milk; paragraph [0041]) in a double membrane pump (300) (paragraph [0048] and Figure 3), said method comprising the steps of: - detecting a physical magnitude (Figure 8 shows conductivity values on the Y axis) representing a property (conductivity) of the fluid contained within said membranes (306, 308); - establishing if the physical magnitude (Figure 8) detected is associated with a first condition that is indicative of the mixing of the service fluid (water solution; paragraph [0054]) with the fluid product (milk; paragraph [0041]) (see annotated Figure 8 above and paragraph [0077]), or if said physical magnitude (Figure 8) detected is associated with a second condition that is indicative of the mixing of the service fluid (water solution; paragraph [0054]) with the hydraulic fluid (oil; paragraph [0048]) (see annotated Figure 8 above and paragraph [0078]), or if said physical magnitude (Figure 8) detected is associated with a third condition that is indicative of the mixing of the service fluid (water solution; paragraph [0054]) both with the fluid product (milk; paragraph [0041]) and the hydraulic fluid (oil; paragraph [0048]) (see annotated Figure 8 above and end of paragraph [0054] which states that it can be detected when both the first membrane 306 and the second membrane 308 breaks; essentially any drop in conductivity from a value for the pure service fluid that cannot be solely attributed to either the fluid product or the hydraulic fluid would be an indicator that both the fluid product and hydraulic fluid are mixed in).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, 9, 12 – 14, 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WIPO document WO 2016193410 A1) in view of Dam (US Patent 5,507,178 A).

In Re Claim 1, Johansson discloses a double membrane pump (300, Figure 3) for use in a homogenizing apparatus of a fluid product (milk, Page 5, Lines 10 – 15), comprising: - a pump body (304) (Page 6, Line 15); - a first chamber (314) housing the fluid product to homogenize (Page 6, Line 22), said first chamber (314) being obtained in the pump body (304) (Page 6, Lines 15 – 22 and Figure 3); - a second chamber (310) housing a hydraulic fluid (hydraulic oil; Page 5, Line 18), said second chamber (310) being obtained in the pump body (304) (Page 6, Lines 15 – 22 and Figure 3); - a first 
Although Johansson discloses a first condition indicative of mixing of the fluid product and a second condition indicative of mixing of the hydraulic fluid (Page 8, Lines 4 – 5), Johansson does not explicitly disclose a third condition where both the hydraulic fluid and the fluid product are mixed with the service fluid.
Nevertheless, Dam discloses a device (Figure 1) for detecting leakages (Column 1, Lines 20 – 24) that can identify leakage of three types of fluids (water, gasoline, oil) individually (which relate to the claimed first and second conditions) or mixtures thereof (which relate to the claimed third condition) (Column 1, Lines 18 – 19).  The leak 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the broadly disclosed capacitive sensor of Johansson with the narrowly disclosed sensor of Dam because the result of the substitution are predictable (MPEP 2141, Section III, Rationale “B”).  The results of the substitution are predictable because the sensors disclosed by both Johansson and Dam are of the capacitance type.

In Re Claim 2, Johansson and Dam disclose all the limitations of Claim 1, and Johansson further discloses said device for detecting leakages further comprises a memory (Page 12, Line 8 discloses a computer which must have a memory) and control module (910; Page 5, Line 8); although Johansson does not disclose interval of values, however, Dam discloses a first interval of values (represented by the scope of “about” 20 ma in Column 3, Line 33) of said physical magnitude (20 ma in Column 3, Line 33) associated with said first condition, a second interval of values (represented by the scope of “about” 10 ma in Column 3, Line 34) of said physical magnitude (10 ma in Column 3, Line 34) associated with said second condition and a third interval values (outside the scope of “about 20 ma” and “about 10 ma” in Column 3, Lines 33 – 34; which means all values between about 10 ma and about 20 ma) of said physical magnitude (outside the scope of “about 20 ma” and “about 10 ma” in Column 3, Lines 33 – 34; which means all values between about 10 ma and about 20 ma) associated with said third condition, said first interval of values, said second interval of values and said third interval of values being distinct and not overlapped (the values disclosed in Column 3, Lines 30 – 35 do not overlap), and establishing if the physical magnitude 

In Re Claim 3, Johansson and Dam disclose all the limitations of Claim 1, and Johansson further discloses said device for detecting leakages further comprises a memory (Page 12, Line 8 discloses a computer which must have a memory); although Johansson does not disclose thresholds, however, Dam discloses a first threshold (the lower bound of the range represented by the scope of “about” 20 ma in Column 3, Line 33; for example if about 20 ma is between 19.9 ma and 20.1 ma, then the first threshold is 19.9 ma) of said physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) associated with said first condition, a second threshold (the lower bound of the range represented by the scope of “about” 10 ma in Column 3, Line 34; for example if about 10 ma is between 9.9 ma and 10.1 ma, then the second threshold is 9.9 ma) of said physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) associated with said second condition and a third threshold (the upper bound of “about” 10 ma disclosed in Column 3, Line 34, for example if about 10 ma is between 9.9 ma and 10.1 ma, then the third threshold is 10.1 ma) of said physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) associated with said third condition, said first threshold (for example 19.9 ma), said second threshold (for example 9.9 ma) and said third threshold (for example 10.1 ma) being distinct, and establishing if the physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) detected by the first sensor (14/16) is below only one, two or all of said threshold (in the examples provided, 

In Re Claim 4, Johansson and Dam disclose all the limitations of Claim 1, and Johansson further discloses a control module (910; Column 12, Line 8) and generating a current signal or warning signal (once the computer 910 has determined that a membrane has ruptured and needs to be replaced {Page 10, Line 33}, it must generate a warning signal so that the user knows and can replace it); although Johansson does not disclose variances and tolerances, however, Dam discloses comparing the physical magnitude (measured “ma” current level signal in Column 3, Lines 30 – 35) detected with a reference value (about 4 ma in Column 3, Line 35) indicative of the service fluid (air) at the pure state (when there is absence of liquid and only pure air is present as stated in Column 3, Line 34) and, in variance from said reference value (4 ma) that is higher than a pre-established tolerance (represented by the difference between the upper bound and lower bound of the range encompassed by “about” 4ma), represents that leakage may have occurred.  

In Re Claim 6, Johansson and Dam disclose all the limitations of Claim 1, and Johansson further discloses a measurement chamber (904) located externally said pump body (902 in Figure 8 and 304 in Figure 3), said measurement chamber (904) being in fluid communication with said intermediate chamber (312) via passage/channel (318; Page 12, Line 2) (Page 8, Line 13; Page 12, Line 2; and Figures 3 and 8).

In Re Claim 7, Johansson and Dam disclose all the limitations of Claim 6, and Johansson further discloses said first sensor (908) is arranged on a first wall (top wall of 904) delimiting said measurement chamber (904) (Page 12, Lines 5 – 6 and Figure 8).

In Re Claim 9, Johansson and Dam disclose all the limitations of Claim 6, and although Johansson does not explicitly disclose that the first sensor is at least partially immersed in the fluid, however, Dam discloses that said first sensor (16, 20) is at least partially immersed (inner peripheral portion of 20 extends into the gap which fills with fluid when there is a leak; Column 2, Lines 25 – 27) in the fluid contained in the measurement chamber (12) (Column 2, Lines 25 – 27; Figures 1 and 2).

In Re Claim 12, Johansson and Dam disclose all the limitations of Claim 7, although Johansson does not disclose a second sensor, however, Dam discloses said device (Figure 1) for detecting leakages (Column 1, Lines 20 – 24) further comprises a second sensor (14; the first sensor is 16) arranged on a second wall (vertical wall of 12 adjacent to 14, the first wall is vertical wall of 12 adjacent to 16) delimiting said measurement chamber (12) and opposed said first wall (adjacent to 16), said second sensor (14) being an ultrasound sensor configured to generate sound waves (Column 2, Line 18 states that 14 is an ultrasonic transmitting crystal) having a frequency comprised between 20 kHz and 100 MHz (Column 3, Line 9 discloses 20 kHz; Column 2, Line 59 states that ultrasonic sound has a frequency) and said at least one first sensor (16) being an ultrasound sensor configured to receive sound waves (Column 2, Line 18 states that 16 is an ultrasonic receiving crystal) having a frequency comprised 

In Re Claim 13, Johansson and Dam disclose all the limitations of Claim 9, and although Johansson does not explicitly disclose a second sensor, however, Dam discloses a second sensor (14, 18) at least partially immersed (inner peripheral portion of 18 extends into the gap which fills with fluid when there is a leak; Column 2, Lines 25 – 27) in the fluid contained in the measurement chamber (12) (Column 2, Lines 25 – 27; Figures 1 and 2), said second sensor (14, 21) being an ultrasound sensor configured to generate sound waves (Column 2, Line 18 states that 14 is an ultrasonic transmitting crystal) having a frequency comprised between 20 kHz and 100 MHz (Column 3, Line 9 discloses 20 kHz; Column 2, Line 59 states that ultrasonic sound has a frequency) and said at least one first sensor (16, 20) being an ultrasound sensor configured to receive sound waves (Column 2, Line 18 states that 16 is an ultrasonic receiving crystal) having a frequency comprised between 20 kHz and 100 MHz (Column 3, Line 9 discloses 20 kHz; Column 2, Line 59 states that ultrasonic sound has a frequency), said physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) being a characteristic physical magnitude of sound waves (Column 2, Lines 58 – 59 disclose ultrasonic energy which represents the magnitude of ultrasonic sound waves).

In Re Claim 14, Johansson and Dam disclose all the limitations of Claim 12, and although Johansson does not explicitly disclose a sound sensor, however, Dam discloses said physical magnitude is acoustic impedance of the fluid contained in the measurement chamber (12) (Column 3, lines 20 – 22 state that the dielectric constant of the signal transmission path changes when there is liquid present versus air, which means the impedance to ultrasonic waves changes).

In Re Claim 16, Johansson discloses a method of detecting leakages (Page 7, Line 28; Figures 3 and 8) of a service fluid (water solution; Page 7, Line 25) contained within two membranes (306, 308) that separate a hydraulic section containing a hydraulic fluid (hydraulic oil in 310; Page 6, line 18) from a working section containing a fluid product (product chamber 314; Page 5, Line 22) to be homogenized (Page 5, Line 7) in a double membrane pump (100) (Page 6, Lines 7 – 15 and Figure 3), said method comprising the steps of: - detecting a physical magnitude (measuring capacitance; Page 7, Lines 29 - 30) representing a property (capacitance) of the fluid (water solution; Page 7, Line 25) contained within said membranes (306, 308); - establishing if the physical magnitude (measuring capacitance, Page 8, Lines 29 – 30) detected is associated with a first condition that is indicative of the mixing of the service fluid (water solution) with the fluid product (Page 8, Lines 1 – 2), or if said physical magnitude (measuring capacitance, Page 8, Lines 29 – 30) detected is associated with a second condition that is indicative of the mixing of the service fluid (water solution) with the hydraulic fluid (hydraulic oil) (Page 8, Lines 30 – 34).
Although Johansson discloses a first condition indicative of mixing of the fluid product and a second condition indicative of mixing of the hydraulic fluid (Page 8, Lines 4 – 5), however, Johansson does not explicitly disclose a physical magnitude associated with a third condition where both the fluid product and the hydraulic fluid is mixed with the service fluid.
Nevertheless, Dam discloses method of detecting leakages (Column 1, Lines 20 – 24; Figure 1) that can identify leakage of three types of fluids (water, gasoline, oil) individually (which relate to the claimed first and second conditions) or mixtures thereof (which relate to the claimed third condition) (Column 1, Lines 18 – 19).  The leak detection is accomplished by a sensor (an ultrasonic sensor of the capacitance type - Column 3, Lines 20 – 27; Figure 1) that is configured to detect a physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) representing a property (characteristic of ultrasonic sound transmission through the fluid from 14 to 16; Column 2, Line 18) of the fluid (that is in space 12; Column 2, Lines 54 – 60).  Johansson also discloses establishing if the physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) detected by the first sensor (14/16) is associated with a first condition that is indicative of the mixing of the service fluid (air) with the fluid product (water) (Column 3, Lines 30 – 35 state a reading of 4 ma when the service fluid {air} is pure, and a reading of 20 ma when water is mixed in with the air), or if said physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) detected is associated with a second condition that is indicative of the mixing of the service fluid (air) with the hydraulic fluid (oil) (Column 3, Lines 30 – 35 state a reading of 4 ma when the service fluid {air} is pure, and a reading of 10 ma when oil is mixed in with the air), or if said 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the broadly disclosed capacitive sensor of Johansson with the narrowly disclosed sensor of Dam because the result of the substitution are predictable (MPEP 2141, Section III, Rationale “B”).  The results of the substitution are predictable because the sensors disclosed by both Johansson and Dam are of the capacitance type.  In the modified apparatus, the sensor of Dam would be capable of detecting a third condition where both the fluid product and the hydraulic fluid of Johansson is mixed with the service fluid (Column 1, Lines 18 – 19 of Dam).

In Re Claim 17, Johansson and Dam disclose all the limitations of Claim 16, and although Johansson does not disclose an interval of values, however, Dam discloses said step of establishing if the physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) detected is associated with the first or the second or the third condition consists in verifying if said physical magnitude (“ma” current level signal in Column 3, 

In Re Claim 18, Johansson and Dam disclose all the limitations of Claim 16, and Johansson further discloses the steps of generating a current signal or warning signal (once the computer 910 has determined that a membrane has ruptured and needs to be replaced {Page 10, Line 33}, it must generate a warning signal so that the user knows and can replace it); although Johansson does not disclose variances and tolerances, however, Dam discloses a step of comparing the physical magnitude (measured “ma” current level signal in Column 3, Lines 30 – 35) detected with a reference value (about 4 ma in Column 3, Line 35) indicative of the service fluid (air) at the pure state (when there is absence of liquid and only pure air is present as stated in Column 3, Line 34) and, in variance from said reference value (4 ma) that is higher than a pre-established tolerance (represented by the difference between the upper bound and lower bound of the range encompassed by “about” 4ma), represents that leakage may have occurred.  

In Re Claim 19, Johansson and Dam disclose all the limitations of Claim 16, and although Johansson does not disclose a sound type sensor, however, Dam discloses generating a first sound wave (Column 2 Line 18; crystal 14 generates ultrasonic waves; also see Abstract) having a frequency comprised between 20 kHz and 100 MHz (Column 3, Line 9 discloses 20 kHz; Column 2, Line 59 states that ultrasonic sound has a frequency) and sending it to the service fluid (air/liquid in chamber 12); - receiving the first sound wave after it has passed through the service fluid (by receiver 16; Column 2, Line 18), said physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) being a characteristic physical magnitude of the first sound wave (Column 2, Lines 58 – 59 disclose ultrasonic energy which represents the magnitude of ultrasonic sound waves) so that the step of detecting the physical magnitude (“ma” current level signal in Column 3, Lines 30 – 35) is carried out by measuring said physical magnitude (measured values are in Column 3, Lines 30 – 35) in the first sound wave received (by receiver 16) after it has passed through the service fluid (air/liquid in chamber 12) (Column 3, Lines 30 – 35 and Figures 1 and 2).

In Re Claim 20, Johansson and Dam disclose all the limitations of Claim 19, and although Johansson does not disclose a sound type sensor, however, Dam discloses the generation of the first sound wave (by 14; Column 2 Line 18) and the receipt of the first sound wave (by 16; Column 2 Line 18) after it has passed through the service fluid (air/liquid in chamber 12) are carried out by two different ultrasound sensors (14 is different from 16) (Column 2 Line 18 and Figures 1 and 2).

In Re Claim 21, Johansson and Dam disclose all the limitations of Claim 20, and although Johansson does not explicitly disclose a sound sensor, however, Dam discloses said physical magnitude is acoustic impedance of the fluid contained in the measurement chamber (12) (Column 3, lines 20 – 22 state that the dielectric constant of the signal transmission path changes when there is liquid present versus air, which means the impedance to ultrasonic waves changes).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WIPO document WO 2016193410 A1) in view of Dam (US Patent 5,507,178 A) and further in view of Frawley (US Patent 4,781,535 A).
In Re Claim 5, Johansson and Dam disclose all the limitations of Claim 4, however, they do not disclose that the warning signal is of the acoustic or luminous type.
Nevertheless, Frawley discloses that when diaphragm (12) ruptures, a detector will signal an alarm, the alarm may be a luminous or acoustic (visual or audible indication) (Column 3, Lines 59 – 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to sound a luminous or acoustic alarm signal as taught by Frawley when a diaphragm of Johansson / Dam breaks for the purpose of providing an additional sensory input to the user in case the computer/control module is not being monitored.


Claims 8, 10, 11, 15, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stenbeck (PG Pub US 20150354554 A1) in view of Estrada (PG Pub US 20110246099 A1).

In Re Claim 8, Stenbeck discloses all the limitations of Claim 7, however, it does not disclose a reflector.
Nevertheless, Estrada discloses analyzing a mixture of two fluids in a measurement chamber (sensor piping in paragraph [0086]) using a sound velocity sensor (34, 36) having a first sensor (34) arranged in a first wall, a reflector (36) arranged on a second wall delimiting said measurement chamber (18) and opposed said first wall (paragraph [0086] and Figures 9, 10), said at least one sensor (34) being an ultrasound sensor (paragraph [0086]) configured to generate sound waves having a frequency comprised between 20 kHz and 100 MHz (paragraph [0037] discloses 1 MHz) and to receive the sound waves reflected back by said reflector (36), said physical magnitude (determined sound velocity C of the mixture – paragraph [0086]) being a characteristic physical magnitude of sound waves (magnitude of the speed of sound specific to the mixture; Figures 6 – 8 relate the sound velocity to the composition of the mixture of two fluids, note that 0 % and 100 % in these figures represents pure liquid) (paragraphs [0037], [0086] and Figures 6 – 8, 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the conductivity sensor of Stenbeck with the ultrasound type sensor of Estrada because some food products such 

In Re Claim 10, Stenbeck discloses all the limitations of Claim 9, however, it does not disclose a reflector.
Nevertheless, Estrada discloses analyzing a mixture of two fluids in a measurement chamber (sensor piping in paragraph [0086]) using a sound velocity sensor (34, 36) having a first sensor (34) arranged in a first wall, a reflector (36) arranged on a second wall delimiting said measurement chamber (18) (paragraph [0086] and Figures 9, 10), said at least one sensor (34) being an ultrasound sensor (paragraph [0086]) configured to generate sound waves having a frequency comprised between 20 kHz and 100 MHz (paragraph [0037] discloses 1 MHz) and to receive the sound waves reflected back by said reflector (36), said physical magnitude (determined sound velocity C of the mixture – paragraph [0086]) being a characteristic physical magnitude of sound waves (magnitude of the speed of sound specific to the mixture; Figures 6 – 8 relate the sound velocity to the composition of the mixture of two fluids, note that 0 % and 100 % in these figures represents pure liquid) (paragraphs [0037], [0086] and Figures 6 – 8, 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the conductivity sensor of Stenbeck with the ultrasound type sensor of Estrada because some food products such 

In Re Claim 11, Stenbeck and Estrada disclose all the limitations of Claim 8, although Stenbeck does not disclose an ultrasound sensor, however, Estrada discloses said physical magnitude is chosen at least among: speed of the sound wave in the fluid contained in the measurement chamber, and travel time of the sound wave (end of paragraph [0086] and Figure 10).

In Re Claim 15, Stenbeck discloses all the limitations of Claim 1, however, Stenbeck does not disclose a temperature sensor.
Nevertheless, Estrada discloses analyzing a mixture of two fluids in a measurement chamber (sensor piping in paragraph [0086]) using a temperature sensor (“RTD”) used in conjunction with a sound velocity sensor (34, 36) (paragraph [0086] and Figure 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the conductivity sensor of Stenbeck with the combined temperature /sound velocity sensor of Estrada because some food products such as ketchup are difficult to detect using the conductivity sensor of Stenbeck due to conductivity related drawbacks/limitations (see paragraph [0079] of 

In Re Claim 19, Stenbeck discloses all the limitations of Claim 16, however, it does not disclose a sound type sensor.
Nevertheless, Estrada discloses analyzing a mixture of two fluids in a measurement chamber (sensor piping in paragraph [0086]) using a sound velocity sensor (34, 36) which generates a first sound wave (paragraph [0086]) having a frequency comprised between 20 kHz and 100 MHz (paragraph [0037] discloses 1 MHz) and sending it to the service fluid (in sampling chamber 18); - receiving the first sound wave after it has passed through the service fluid (paragraph [0086] and Figure 10 discloses that the sound wave is reflected back by reflector 36 back and received by sound sensor 34), said physical magnitude (of sound velocity C) being a characteristic physical magnitude (sound velocity C specific to the mixture composition) of the first sound wave so that the step of detecting the physical magnitude (of sound velocity C) is carried out by measuring said physical magnitude (sound velocity C) in the first sound wave received after it has passed through (round trip to reflector and back) the service fluid (paragraph [0086] and Figures 9 and 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the conductivity sensor of Stenbeck with the ultrasound type sensor of Estrada because some food products such as ketchup are difficult to detect using the conductivity sensor of Stenbeck due to conductivity related drawbacks/limitations (see paragraph [0079] of Stenbeck), the 

In Re Claim 22, Stenbeck and Estrada disclose all the limitations of Claim 19, although Stenbeck does not disclose a sound sensor, however, Estrada discloses that said first sound wave (paragraph [0086]) is generated by a first ultrasound sensor (34), is reflected back by a reflector (36) and is received by said first ultrasound sensor (34) (paragraph [0086] and Figure 10).

In Re Claim 23, Stenbeck and Estrada disclose all the limitations of Claim 19, although Stenbeck does not disclose a sound sensor, however, Estrada discloses that said physical magnitude is chosen at least among: speed of the sound wave in the fluid contained in the measurement chamber, and travel time of the sound wave (end of paragraph [0086] and Figure 10).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WIPO document WO 2016193410 A1) in view of Gupte (PG Pub US 20190170602 A1).
In Re Claim 16, Johansson discloses a method of detecting leakages (Page 7, Line 28) of a service fluid (water solution; Page 7, Line 25) contained within two membranes (306, 308) that separate a hydraulic section containing a hydraulic fluid (hydraulic oil in 310; Page 6, line 18) from a working section containing a fluid product 
However, Johansson does not explicitly disclose a physical magnitude associated with a third condition where both the fluid product and the hydraulic fluid is mixed with the service fluid.
Nevertheless, Gupte discloses a leak detection system (112, paragraph [0040], Figure 6) related to three different fluids (air, refrigerant, water – paragraph [0050]), and establishing if the physical magnitude (refractive index – paragraph [0050]) detected is associated with a first condition that is indicative of the mixing of the service fluid (air) with the fluid product (refrigerant), or if said physical magnitude (refractive index – paragraph [0050]) detected is associated with a second condition that is indicative of the mixing of the service fluid (air) with the hydraulic fluid (water) (paragraph [0051] discloses identifying if the liquid is refrigerant, water, condensable or a combination thereof), or if said physical magnitude (refractive index – paragraph [0050]) detected is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the leak detection method of Johansson such that it also detects when both the fluid product and the hydraulic fluid are mixed with the service fluid as taught by Gupte for the purpose of saving maintenance time by replacing both membranes at the same time (rather than replacing one, then realizing that the other also needs to be replaced and repeating the disassembly/assembly process).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson (WIPO document WO 2016193410 A1) in view of Gupte (PG Pub US 20190170602 A1) and further in view of Cole (US Patent 9,657,628 B1).
In Re Claim 24, Johansson and Gupte disclose all the limitations of Claim 16, and Johansson further discloses the steps of generating a first light radiation and sending it to the service fluid (water solution; Page 7, Line 25) (Page 8, Lines 24 – 29); - receiving said first light radiation after it has passed through the service fluid (water solution; Page 7, Line 25) (Page 8, Lines 24 – 29). said physical magnitude (measured absorbed light or reflected light – Page 8, Lines 26 – 27); although Johansson does not disclose a characteristic physical magnitude, however, Gupte discloses a characteristic physical magnitude (refractive index – paragraph [0049]) of the first light radiation for 
Nevertheless, Cole discloses an optical sensor (142, Figure 1) which uses refraction of light for detection, and the light is near-infrared (Column 5, Lines 65 – 66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the light radiation of Johansson / Gupte to be in the near-infrared spectrum as taught by Cole because substituting the broadly disclosed light radiation of Johansson / Gupte with the narrowly disclosed near-infrared spectrum light radiation of Cole obtains predictable results (MPEP 2141, Section III, Rationale “B”).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Roundtree (US Patent 5,568,449 A) discloses that a sensor (5) placed within a double wall detect the presence of leaked water from one wall or leaked gasoline from the other wall (Column 5, Line 65 to Column 6, Line 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746  
                                                                                                                                                                                                      /BRYAN M LETTMAN/Primary Examiner, Art Unit 3746